

117 HRES 411 IH: Expressing the sense of the House of Representatives to recognize the crisis of violence against Native women.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 411IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Moore of Wisconsin (for herself, Mr. Grijalva, Ms. Davids of Kansas, Mr. Gallego, and Mr. Young) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing the sense of the House of Representatives to recognize the crisis of violence against Native women.Whereas according to a study commissioned by the Department of Justice, in some Tribal communities American Indian women face murder rates that are more than 10 times the national average;Whereas according to the Centers for Disease Control and Prevention, homicide was the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the sixth leading cause of death for American Indian and Alaska Native women between 20 and 44 years of age;Whereas Native women face some of the highest levels of violence of any group, but there is little data on the number of missing American Indian and Alaska Native women in the United States;Whereas American Indians and Alaska Natives are 2.5 times more likely to experience violent crimes and at least 2 times more likely to experience rape or sexual assault crimes than people who are not American Indians or Alaska Natives;Whereas 97 percent of female and 90 percent of male American Indian and Alaska Native victims report being victimized by a non-Indian;Whereas according to a 2010 Government Accountability Office report, the Offices of the United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country;Whereas the Indian Law and Order Commission issued a report entitled A Roadmap for Making Native America Safer, that recommends the restoration of the inherent authority of Tribal courts; andWhereas Tribal communities should be able to protect themselves from domestic violence, sexual assault, dating violence, stalking, sex trafficking, violence against children, violence against elders, and from violence committed against members of the Tribal justice system: Now, therefore, be itThat it is the sense of the House of Representatives to recognize the crisis of violence against Native women.